       Case 2:20-cr-00008-TLN Document 29 Filed 09/21/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
11      UNITED STATES OF AMERICA,              ) Case No. 2:20-CR-00008-TLN
                                               )
12                  Plaintiff,                 ) ORDER
                                               )
13                     vs.                     )
                                               )
14        ROLAND HEATHINGTON,                  )
                                               )
15                 Defendant.                  )

16
           The Court, having considered the parties’ filings and arguments in this matter, and good
17
     cause appearing therefrom, hereby GRANTS Defendant’s Motion to Compel Medical Treatment
18
     (ECF No. 22) and ORDERS as follows:
19
           1.     The Sacramento County Jail is ORDERED to ensure that Defendant Roland
20
                  Heathington is seen by a urologist to address his prostate pain as soon as possible;
21
                  this shall occur within three weeks of the date of this Order.
22
           2.     The Sacramento County Jail is ordered to ensure that Defendant Roland
23
                  Heathington is seen by a physician for his new colon and pelvic pain.
24
     IT IS SO ORDERED.
25
     DATED: September 21, 2020
26
27

28                                                          Troy L. Nunley
                                                            United States District Judge
